DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new grounds of rejection do not rely on the references as applied in the prior rejection of record as necessitated by applicant’s amendments.
Double Patenting
The terminal disclaimer filed on 4/2/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 14/953,315 (Patent No. 10,317,178) has been reviewed and is NOT accepted. The terminal disclaimer does not comply with 37 CFR 1.321 because: The terminal disclaimer identifies a party who is not the applicant (only for applications filed on or after September 16, 2012; See FP 14.26.10); for cases filed on/after 9/16/12, 37 CFR 1.321 specifies that the applicant can disclaim, and the terminal disclaimer must specify the extent of the applicant’s ownership. A request under 37 CFR 1.46(c) to change the applicant needs to be filed, which is (1) a request, signed by a 1.33(b) party, (2) a corrected ADS (37 CFR 1.76(c)) that identifies the “new” applicant in the applicant information, and is underlined since it is new, and (3) a 3.73(c) statement showing chain of title to the new applicant. Along with the § 1.46(c) request we need a POA that gives power to the attorney who is signing the TD, along with another copy of the TD, unless they file a TD that is signed by the applicant. Note: The applicant cited on the TD must be 
Double Patenting
 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,317,178. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are generic to all that is recited in claims 1-7 of US. Patent No. 10,317,178. In other words, claims 1-7 of the patent fully encompasses the subject matter of the application claims and therefore anticipates the claims of the current application. Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims. It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated (fully encompassed) by the patent claims, the application claims are not patentably distinct from the patent claims, regardless of any additional subject matter present in the patent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahnke (US Patent 9,709,368) (based on the filing date of provisional application No. 62/145,814; 4/10/15) in view of Maljkovic et al. (US Patent Application Publication 2014/0060373. Mahnke discloses a subsonic ammunition cartridge comprising: a casing inherently having a base end and an open end and an internal volume; a projectile (Fig. 37B) comprised of a nose cone (L2), a body (L3), and a boattail (L4), wherein said body is disposed between said nose cone and said boattail (see at least Figs. 37A and 37B), wherein the nose cone has a first length (L2), the body has a second length (L3), and the boattail has a third length (L4), wherein the third length is at least 50% as long as the first and second lengths combined (see at least Fig. 37B and 28 of the provisional application); Mahnke discloses an embodiment wherein the boattail is formed with at least one rebated structure (see at least Figures 5-9 and 11). All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded the predictable results of providing an optimal rotation rate of the projectile, as taught by Mahnke (col. 16 lines 13-40). Although Mahnke does not expressly disclose a primer inserted in the base end of the casing; wherein a portion of the body section in proximity to said boattail of said projectile is inserted in the open end of said casing and press fitted to the portion of the body section, Maljkovic et al. does.  Maljkovic et al. teaches a subsonic ammunition cartridge casing comprising a primer inserted into the base end of the casing (par. 0012), a boattail of a projectile .

regards to claim 2.    Mahnke discloses a subsonic ammunition projectile comprising: a nose cone (L2), a body (L3), and a boattail (L4), wherein said body is disposed between said nose cone and said boattail (see at least Figs 37A and 37B), wherein the nose cone has a first length, the body has a second length, and the boattail has a third length, wherein the third length is at least 50% of the first and second lengths combined (see at least Figs. 37A and 37B);  Mahnke discloses an embodiment wherein the boattail is formed with at least one rebated structure (see at least Figures 5-9 and 11). All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded the predictable results of providing an optimal rotation rate of the projectile, as taught by Mahnke (col. 16 lines 13-40).
With regards to claims 3 and 7.  Mahnke discloses the cartridge of claim 1/2, wherein said nose or body are formed with at least one turbulence generator comprising a ring or groove structure (26A, 28A) formed into said nose, body, or boattail that is perpendicular to a first axis formed by a line drawn from a center of said nose cone to a center of said boattail.

With regards to claims 4 and 8. Mahnke discloses the cartridge of claim 1/2, and an embodiment wherein said nose cone is formed into an elliptical shape with a flattened meplat (Fig. 19) on a 



With regards to claims 6 and 10. Mahnke and Maljkovic et al. disclose the claimed invention of claims 1/2 except for wherein said projectile is formed with a body to boattail transition having the specific angle of 8 degrees as defined by a first plane collinear with an external surface of said body and a second plane collinear with an external surface of said boattail. It would have been obvious to one having ordinary skill in the art at the time the application was filed to have the boattail transition with the specific angle of degrees, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) 

Claims 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahnke in view of Maljkovic et al as applied to claims 5 and 9 above, and further in view of MacKerell et al. (US Patent Application Publication 2003/0131751). Mahnke and Maljkovic et al. disclose the claimed cartridge but do not expressly disclose the projectile is formed with a center of pressure further from said center of said nose section along said first axis than a center of gravity, however MacKerell et al. does. MacKerell et al. teaches subsonic ammunition where the center of pressure is farther to the rear of the projectile than the center of gravity, this is done by introducing a boat tail. (par. 0029)  The claim would have been obvious because the particular known technique of adding a boat tail to introduce drag to the rear of a projectile which moves the center of pressure to behind the center of gravity was recognized as part of the ordinary capabilities of one skilled in the art for the predictable result of stabilizing a subsonic projectile. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE CLEMENT whose telephone number is (571)272-6884.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571.272.6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHELLE CLEMENT/Primary Examiner, Art Unit 3641